        Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 1 of 43


                                       No. 20-______

                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

                              In re DONALD J. TRUMP, et al.,
                                                Petitioners.

  DONALD J. TRUMP, in his official capacity as President of the United States; UNITED
 STATES OF AMERICA; MARK T. ESPER, in his official capacity as Secretary of Defense;
U.S. DEPARTMENT OF DEFENSE; U.S. DEPARTMENT OF HOMELAND SECURITY;
      CHAD F. WOLF, in his official capacity as Acting Secretary of Homeland Security,
                                                   Petitioners–Defendants,
                                            v.
       UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                                    WASHINGTON,
                                                   Respondent,
 RYAN KARNOSKI; CATHRINE SCHMID; D.L.; LAURA GARZA; HUMAN RIGHTS
  CAMPAIGN; GENDER JUSTICE LEAGUE; LINDSEY MULLER; TERECE LEWIS;
    PHILLIP STEPHENS; MEGAN WINTERS; JANE DOE; CONNER CALLAHAN;
               AMERICAN MILITARY PARTNER ASSOCIATION,
                                                   Real-Parties-in-Interest–Plaintiffs,
                                STATE OF WASHINGTON,
                                                   Real-Party-in-Interest–Intervenor-Plaintiff.

PETITION FOR A WRIT OF MANDAMUS TO THE U.S. DISTRICT COURT FOR
  THE WESTERN DISTRICT OF WASHINGTON AND MOTION FOR STAY
     PENDING THIS PETITION AND THE PETITION IN NO. 20-70365

                                                  SCOTT G. STEWART
                                                   Deputy Assistant Attorney General
                                                  MARK R. FREEMAN
                                                  MARK B. STERN
                                                  MARLEIGH D. DOVER
                                                  BRAD HINSHELWOOD
                                                  DENNIS FAN
                                                  ASHLEY A. CHEUNG
                                                   Attorneys, Appellate Staff
                                                   Civil Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Ave., NW
                                                   Washington, DC 20530
                                                   202-514-2494
         Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 2 of 43



                                             TABLE OF CONTENTS

                                                                                                                              Page

INTRODUCTION AND SUMMARY ................................................................................ 1

STATEMENT ........................................................................................................................... 5

ARGUMENT .......................................................................................................................... 13

I.        THIS COURT SHOULD EXERCISE ITS MANDAMUS AUTHORITY TO QUASH
          THE DEPOSITIONS OF CABINET SECRETARIES AND OTHER HIGH-
          RANKING MILITARY OFFICIALS................................................................................. 13

II.       THIS COURT SHOULD DIRECT THE DISTRICT COURT TO TERMINATE
          DISCOVERY AND PROCEED TO THE MERITS, AND, AT A MINIMUM, STAY
          ALL FURTHER DISCOVERY PENDING THIS COURT’S GUIDANCE ........................ 29

CONCLUSION ...................................................................................................................... 35

STATEMENT OF RELATED CASES

CERTIFICATE OF COMPLIANCE

CERTIFICATE OF SERVICE
         Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 3 of 43



                                          TABLE OF AUTHORITIES

Cases:                                                                                                                   Page(s)

Chappell v. Wallace,
  462 U.S. 296 (1983).............................................................................................................18

In re Cheney,
  544 F.3d 311 (D.C. Cir. 2008) ...........................................................................................15

Cheney v. U.S. Dist. Court for the Dist. of Columbia,
  542 U.S. 367 (2004) .............................................................................................................13

Citizens to Preserve Overton Park, Inc. v. Volpe,
  401 U.S. 402 (1971) .............................................................................................................17

In re Commodity Futures Trading Comm’n,
  941 F.3d 869 (7th Cir. 2019) ..............................................................................................15

In re Department of Commerce,
  139 S. Ct. 16 (2018) .............................................................................................................28

Department of Commerce v. New York,
 139 S. Ct. 2551 (2019) .................................................................................................. 16, 21

In re FDIC,
  58 F.3d 1055 (5th Cir. 1995) ..............................................................................................15

Franklin Sav. Ass’n v. Ryan,
  922 F.2d 209 (4th Cir. 1991) ..............................................................................................15

Gilligan v. Morgan,
  413 U.S. 1 (1973) .................................................................................................................24

Goldman v. Weinberger,
 475 U.S. 503 (1986) .............................................................................................................18

Hernandez v. Tanninen,
 604 F.3d 1095 (9th Cir. 2010) ............................................................................................14




                                                                  ii
         Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 4 of 43



Karnoski v. Trump,
  926 F.3d 1180 (9th Cir. 2019) .................................. 2, 3, 6, 11, 13, 18, 19, 22, 29, 30, 33

Kyle Eng’g Co. v. Kleppe,
  600 F.2d 226 (9th Cir. 1979) ......................................................................................... 1, 15

Lederman v. N.Y.C. Dep’t of Parks & Recreation,
  731 F.3d 199 (2d Cir. 2013) .................................................................................. 16, 17, 25

In re McCarthy,
  636 F. App’x 142 (4th Cir. 2015) ......................................................................................15

Munaf v. Geren,
 553 U.S. 674 (2008) .............................................................................................................18

NEC Corp. v. United States,
 151 F.3d 1361 (Fed. Cir. 1998) ..........................................................................................14

Orloff v. Willoughby,
  345 U.S. 83 (1953) ...............................................................................................................18

Rostker v. Goldberg,
  453 U.S. 57 (1981) ................................................................................................................. 3

Simplex Time Recorder Co. v. Secretary of Labor,
  766 F.2d 575 (D.C. Cir. 1985) ...........................................................................................15

Trump v. Hawaii,
  138 S. Ct. 2392 (2018) .................................................................................................... 3, 29

In re United States (Bernanke),
  542 F. App’x 944 (Fed. Cir. 2013) ............................................................................. 15, 17

In re United States (Holder),
  197 F.3d 310 (8th Cir. 1999) ..............................................................................................15

In re United States (Jackson),
  624 F.3d 1368 (11th Cir. 2010) ...................................................................... 15, 16, 18, 25

In re United States (Kessler),
  985 F.2d 510 (11th Cir. 1993) ............................................................................... 15, 16, 25

                                                                  iii
          Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 5 of 43



United States v. Morgan,
 313 U.S. 409 (1941) ..................................................................................... 1, 11, 16, 17, 22

United States v. U.S. Dist. Court for the N. Mariana Islands,
 694 F.3d 1051(9th Cir. 2012) ..................................................................................... 16, 25

U.S. Bd. of Parole v. Merhige,
  487 F.2d 25 (4th Cir. 1973) ................................................................................................15

Village of Arlington Heights v. Metropolitan Hous. Dev. Corp.,
 429 U.S. 252 (1977) .............................................................................................................16

William Jefferson & Co. v. Board of Assessment & Appeals No. 3 for Orange Cty.,
 482 F. App’x 273 (9th Cir. 2012) ......................................................................................16


Statutes:

All Writs Act,
  28 U.S.C. § 1651 .................................................................................................................... 1

10 U.S.C. § 154.................................................................................................................... 7, 26

10 U.S.C. § 8035 ........................................................................................................................ 6


Rule:

Fed. R. App. P. 21 ..................................................................................................................... 1


Other Authorities:

Order, In re Trump,
 No. 20-70365 (9th Cir. Feb. 12, 2020) ............................................................................... 4

Video of Oral Arg. 52:50-53:37, In re Trump,
  No. 18-72159 (9th Cir. Oct. 10, 2018), https://go.usa.gov/xGNeB..........................20




                                                                    iv
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 6 of 43



                       INTRODUCTION AND SUMMARY

       Pursuant to the All Writs Act, 28 U.S.C. § 1651, and Federal Rule of Appellate

Procedure 21, the federal government respectfully petitions this Court to issue a writ

of mandamus directing the district court to reverse its orders of September 2 and 14,

2020, which require a sitting Cabinet Secretary, a former Cabinet Secretary, and two

other former high-ranking military officials to sit for depositions. The individuals are:

current Secretary of Veterans Affairs Robert Wilkie Jr.; former Secretary of Defense

James Mattis; former Vice Chairman of the Joint Chiefs of Staff General Paul J. Selva;

and former Vice Chief of Naval Operations Admiral William F. Moran. As this Court

is aware from the pending mandamus petition in In re Trump, No. 20-70365 (9th Cir.),

in which oral argument is scheduled for October 14, the most recent orders follow a

chain of increasingly intrusive and erroneous discovery rulings.

       The district court’s September 2 and 14 orders warrant this Court’s correction

in their own right. The Supreme Court and courts of appeals have uniformly rejected

depositions of high-ranking federal officials in civil cases, and have long held that

such an official should not be “subjected to [an] examination” “regarding the process

by which he reached the conclusions of his [decision], including the manner and

extent of his study of the record and his consultation with subordinates.” United States

v. Morgan, 313 U.S. 409, 422 (1941); see Kyle Eng’g Co. v. Kleppe, 600 F.2d 226, 231 (9th

Cir. 1979) (“Heads of government agencies are not normally subject to deposition.”).

Plaintiffs have not demonstrated the extraordinary circumstances that are required
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 7 of 43



before they may depose two Cabinet Secretaries, among others, and the district

court’s orders authorizing those depositions are a marked departure from established

precedent.

       These deposition orders also underscore the continuing, basic errors of the

district court in this action. Plaintiffs challenge the military’s policy concerning

service by transgender individuals and individuals with gender dysphoria. That Mattis

policy and its rationales are set out in the Department of Defense’s detailed 44-page

Report submitted to the President by Secretary Mattis, who himself adopted in full the

recommendations of a Panel of Experts charged with conducting “an independent

multi-disciplinary review and study of relevant data and information pertaining to

transgender Service members.” Add. 242; see Add. 165-209 (Department of Defense’s

Report and Recommendations on Military Service by Transgender Persons).

       The district court has issued an extraordinary series of discovery orders for the

purpose of letting plaintiffs hunt for evidence of impermissible discriminatory intent

in this military decisionmaking process. In June 2019, this Court issued a writ of

mandamus to vacate an order compelling disclosure of all documents subject to the

deliberative process privilege and production of a document-by-document privilege

log from the President. Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019) (per curiam).

Subsequent to that decision, the government produced an unredacted Administrative

Record supporting the rationales for the Mattis policy, plus every deliberative



                                             2
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 8 of 43



document sent from, received by, generated by, presented to, or considered by the

Panel that recommended the policy.

      Without evaluating whether there is any need for additional discovery in light

of those productions, the district court continued by issuing orders requiring

disclosure of tens of thousands of deliberative documents, forcing the government in

February 2020 to seek this Court’s review once again. That mandamus petition is

pending in No. 20-70365. The Court stayed those discovery orders on February 12,

and has scheduled oral argument for October 14. As detailed in supplemental filings

requested by the Court in those proceedings, the district court has in the meantime

issued over a dozen more rulings authorizing intrusive discovery, and has indicated

that it is reviewing documents subject to this Court’s stay based on plaintiffs’ request

to have them disclosed prior to this Court’s argument. See 20-70365 Gov’t Suppl.

Resp. 4-5. The district court has been straying far outside the bounds of any

recognized conception of discovery in a challenge to a military policy, and its

continuing actions threaten this Court’s ability to grant meaningful relief.

      The latest deposition orders thus epitomize the district court’s continued

refusal to heed this Court’s instructions in its 2019 decision. This Court stressed that

the Mattis policy “must be evaluated on the record supporting that decision and with

the appropriate deference due to a proffered military decision.” Karnoski, 926 F.3d at

1207. And if there were to be discovery, the Court emphasized that the district court

needed to assess what “was sufficient to allow for judicial review.” Id. at 1206 n.22

                                            3
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 9 of 43



(citing Trump v. Hawaii, 138 S. Ct. 2392, 2409 (2018)). Insofar as plaintiffs sought to

probe military decisionmaking, this Court further recognized that “the military’s

interest in full and frank communication about policymaking raises serious—although

not insurmountable—national defense interests.” Id. at 1206. But even with that

guidance along with numerous Supreme Court and circuit precedents rejecting

depositions of high-ranking officials, the district court failed to identify a meaningful

need for the extraordinary depositions here, let alone any aspect of plaintiffs’ claims

that requires further discovery to litigate. And even though greater restraint was

called for by this Court’s direction that discovery “involving the most senior executive

branch officials” in particular “may require greater deference,” id., the district court

authorized plaintiffs to interrogate multiple senior officials about military

decisionmaking.

       We respectfully request that the Court grant two forms of mandamus relief.

First and most immediately, we request that the Court direct the district court to

reverse its September 2 and 14 orders and grant the government’s motions to quash

the depositions. The Court also should stay the depositions pending its disposition of

this petition and consider this petition together with the pending mandamus petition

and supplemental filings in No. 20-70365. Because plaintiffs have now informally

indicated that they no longer plan to notice depositions immediately (despite having

scheduled the depositions for May 2020 and litigated these issues to obtain judicial

authorization), we do not request immediate emergency relief at this time. But

                                             4
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 10 of 43



because plaintiffs could at any time demand that the depositions proceed, including

during the pendency of this Court’s review, a stay is essential.

       Second and more fundamentally, we respectfully urge that the Court instruct

the district court to terminate discovery and proceed to the merits of this dispute, and

that this Court, at a minimum, issue a stay of further discovery pending the October

14 argument and any forthcoming decision in these proceedings. Plaintiffs have

presented increasingly speculative theories for discovery, and the district court has

repeatedly accepted those theories in entering increasingly unusual and intrusive

discovery orders. Plaintiffs have now made quite clear to this Court that they do not

even know “how much, or which, evidence is ‘needed to resolve this litigation.’” 20-

70365 Pls.’ Suppl. Resp. 3. Plaintiffs’ hunt for discriminatory intent has turned into a

fishing expedition, and it is necessary and appropriate for this Court to direct the

district court to adjudicate the merits of the case. Particularly because argument is set

for October 14, a stay of discovery pending this Court’s disposition of the

government’s petitions will also result in no meaningful injury to plaintiffs and at least

protect this Court’s ability to issue meaningful relief.

                                     STATEMENT

       A. The background of this litigation is set out in the mandamus petition already

pending in this Court. See 20-70365 Pet. 6-18. The current depositions represent

plaintiffs’ latest search for purported evidence of impermissible discriminatory intent

in the formulation of the Mattis policy. To assist the Court in assessing plaintiffs’

                                             5
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 11 of 43



putative need for depositions of two Cabinet Secretaries and other high-ranking

military officials, we recount the administrative process with particular attention to the

roles of the four subpoenaed individuals in that process, much of which this Court

detailed in its 2019 decision. See Karnoski v. Trump, 926 F.3d 1180, 1188-92 (9th Cir.

2019) (per curiam).

      As the Court is aware, following the President’s announcements in July and

August 2017, Secretary James Mattis established a Panel of Experts to “conduct an

independent multi-disciplinary review and study of relevant data and information

pertaining to transgender Service members.” Add. 242. Secretary Mattis instructed

that the “Panel and designated support personnel shall bring a comprehensive,

holistic, and objective approach to study” that topic. Id.

      The Panel consisted of “senior uniformed and civilian Defense Department

and U.S. Coast Guard leaders,” Add. 210, who “met 13 times over a period of 90

days” between October 13, 2017 and January 11, 2018, see Karnoski, 926 F.3d at 1191.

The Panel included several high-ranking military officials, including (as relevant here)

former Vice Chief of Naval Operations Admiral William Moran, the second-highest

uniformed officer in the Navy. See 10 U.S.C. § 8035; Add. 119 (Moran Decl.). “The

Panel met with and received input from transgender Service members, commanders

of transgender Service members, military medical professionals, and civilian medical

professionals with experience in the care and treatment of individuals with gender



                                            6
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 12 of 43



dysphoria,” in addition to reviewing information on gender dysphoria and “military

effectiveness, unit cohesion, and resources.” Add. 210-11.

      Former Deputy Assistant Secretary of Defense for Military Personnel Policy

Anthony Kurta chaired and facilitated the first seven meetings (in his role as the

Acting Under Secretary of Defense for Personnel and Readiness). See Add. 111-12

(Hebert Decl.). Relevant here, former Under Secretary of Defense for Personnel and

Readiness Robert Wilkie chaired the remaining six meetings once the Senate

confirmed him for that position. Add. 112. Because Under Secretary Wilkie had not

attended the first seven meetings, he participated on the Panel as a non-voting

member and permitted current Deputy Assistant Secretary of Defense for Military

Personnel Policy Lernes Hebert to facilitate these remaining six meetings. Id. Under

Secretary Wilkie is now the Secretary of Veterans Affairs—the head of the

Department of Veterans Affairs. The Panel was to report to then-Deputy Secretary

of Defense Patrick Shanahan and (as relevant here) General Paul Selva, then-Vice

Chairman of the Joint Chiefs of Staff and the Nation’s second-highest-ranking

uniformed officer. Add. 241; see 10 U.S.C. § 154; Add. 115-16 (Selva Decl.).

      During the Panel process, on December 15, 2017, Deputy Secretary Shanahan

and General Selva were briefed on its progress, which is reflected in a draft “Final

Report and Recommendations of the Transgender Panel.” See Add. 216-39.

According to one Panel member, they allegedly indicated that the Panel should

reconvene for the purpose of collecting more data and adding clarity to its

                                           7
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 13 of 43



recommendations. 20-70365 SA.395 (December 15, 2017 email from Panel member

communicating General Selva’s statements). The Panel accordingly held four more

meetings, and, at that point, the Panel issued the identical recommendations it had

previously provided. See Add. 4. Under Secretary Wilkie then sent a memorandum—

via Deputy Secretary Shanahan and General Selva—that informed Secretary Mattis of

the Panel’s recommendations on January 11, 2018. Add. 214.

      In provisionally accepting the Panel’s recommendations, Secretary Mattis

directed Under Secretary Wilkie, Kurta, and Hebert to coordinate the preparation of a

formal report describing those recommendations and explaining the rationales for

them in detail. Add. 113. The result was the Department’s 44-page Report and

Recommendations on Military Service by Transgender Persons. Id. That Report thus

“contain[s] the same recommendations” that the Panel reached. Id.; see Add. 183

(Department’s Report “propos[ing] [a] policy consistent with [the Panel’s]

recommendations”).

      Secretary Mattis formally adopted the Panel’s recommendations, approved the

Report, and conveyed his proposed policy in a memorandum to the President on

February 22, 2018. Add. 210. As Secretary Mattis explained, the policy was based on

“the Panel’s professional military judgment and [his] own professional judgment.”

Add. 212. The President “revoke[d]” his prior directives and permitted the military to

adopt the policy, which is the Mattis policy now in effect. Add. 163.



                                           8
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 14 of 43



       B. This Court is familiar with the discovery that has occurred since its 2019

decision, which is detailed in the government’s filings in the pending mandamus

proceedings. See 20-70365 Pet. 6-18; 20-70365 Gov’t Suppl. Br. 2-7; 20-70365 Gov’t

Suppl. Resp. 4-5. The premise of the district court’s ongoing proceedings has been

that plaintiffs need still more information to litigate whether the Mattis policy was

indeed “animated by independent military judgment” or was “instead the product of

impermissible discriminatory intent.” Doc. 394, at 2 (Nov. 19, 2019).

       Recently, plaintiffs served subpoenas on former Secretary Mattis, Secretary

Wilkie, former General Selva, and former Admiral Moran, scheduling four

depositions to occur between May 25 and 28, 2020. See Add. 145 (Mattis subpoena);

Add. 139 (Wilkie subpoena); Add. 151 (Selva subpoena); Add. 157 (Moran subpoena).

In seeking the four depositions at issue here, plaintiffs hypothesized that General

Selva might have “directed the Panel to attempt to support the President’s [directives]

rather than formulate an ‘independent’ policy on transgender service,” No. 20-mc-15

(E.D. Va.), Doc. 18, at 23 (Plaintiffs’ Opposition to Motion to Quash Selva

Subpoena), notwithstanding Secretary Mattis’s express instructions to “bring a

comprehensive, holistic, and objective approach,” Add. 242. Plaintiffs have

speculated that particular members of the Panel such as Under Secretary Wilkie—

rather than the Panel itself—were “the driving force” behind its recommendations.

Doc. 581, at 2 (Plaintiffs’ Opposition to Motion to Quash Wilkie Subpoena). And

plaintiffs have postulated that it is “an alternative reality” that Secretary Mattis

                                             9
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 15 of 43



adopted a policy based on the Panel’s recommendations and as explained in the

Department’s Report, and that he must instead have personally injected undisclosed

“after-the-fact” “animus and anti-transgender views.” Doc. 586, at 19, 27 (Plaintiffs’

Opposition to Motion to Quash Mattis Subpoena).

      The government moved to quash the four subpoenas in their respective

jurisdictions, though each of those district courts transferred its subpoena dispute to

the district court in the underlying action. See Karnoski v. Trump (Mattis), No. 20-mc-10

(E.D. Va. July 15, 2020) (Doc. 41), transferred to No. 20-mc-61 (W.D. Wash.); Karnoski

v. Trump (Wilkie), No. 20-mc-16 (E.D. Va. July 15, 2020) (Doc. 35), transferred to No.

20-mc-56 (W.D. Wash.); Karnoski v. Trump (Selva), No. 20-mc-15 (E.D. Va. July 7,

2020) (Doc. 35), transferred to No. 20-mc-55 (W.D. Wash.); Karnoski v. Trump (Moran),

No. 20-mc-13 (M.D.N.C. Aug. 10, 2020) (Doc. 23), transferred to No. 20-mc-69 (W.D.

Wash.). Those disputes have since been consolidated with the underlying action. See

Docs. 555, 564.

      On September 2, 2020, the district court issued an order denying the

government’s motions to quash and permitting the depositions, stating that the “very

reason” for all the depositions was “to determine whether the policy has been decided

by the appropriate military officials.” Add. 22. The court believed such an inquiry

was proper even though plaintiffs identified nothing in the Administrative Record, or

any of the 60,000 documents already produced, suggesting that the Panel’s

recommendations were in effect a sham. The court asserted that the depositions were

                                           10
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 16 of 43



needed because plaintiffs had “little insight” into the period from the Panel’s initial

recommendation briefing on December 15, 2017, to Secretary Mattis’s memorandum

to the President on February 22, 2018. Add. 19. The court failed to acknowledge that

plaintiffs have already obtained around 14,000 documents from that period alone.

Add. 93. Nor did the court explain what additional “insight” might be obtained from

these depositions: there is no dispute that the Panel’s final recommendations were

“identical” to those found in its initial briefing, Add. 19, and that the Department’s

Report also expresses “the same recommendations” as the Panel, Add. 113.

      The district court recognized that the Supreme Court and courts of appeals

have uniformly rejected depositions of high-ranking government officials under United

States v. Morgan, 313 U.S. 409 (1941). Add. 20-21. But the court announced that there

were “extraordinary circumstances” for every one of the depositions here. Add. 23.

      First, the district court declared that Secretary Mattis had proceeded in “bad

faith.” Add. 26. The court cited this Court’s statement that the Mattis policy

“discriminates on the basis of transgender status on its face.” Id. (quoting Karnoski,

926 F.3d at 1201 n.18). Of course, even setting aside the government’s disagreement

with that characterization, this Court did not suggest that the military had

impermissibly adopted that classification or had been motivated by animus. On the

contrary, this Court simply set the standard of review and confirmed that, based on

the then-existing record, “the [Mattis] Policy appears to have been the product of

independent military judgment.” Karnoski, 926 F.3d at 1201. The district court’s

                                            11
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 17 of 43



additional discussion of “bad faith” noted supposed “evidence that Secretary Mattis’s

decision-making process may have been influenced by animus, noting his interest in

contacting purported “anti-transgender rights advocates” and his email

correspondence with a former colleague that discussed the “‘psychological’ problems

of transgender persons.” Add. 26. The court cited no authority whatsoever for its

view that a Secretary of Defense’s efforts to make an informed decision regarding the

recognized condition of gender dysphoria—including hearing from persons whose

viewpoints plaintiffs do not share—constitutes “bad faith.”

      Second, the district court found that Secretary Wilkie’s deposition was

warranted because of plaintiffs’ speculation—unsupported by any record evidence—

that Secretary Wilkie was “the driving force” behind the Panel’s recommendations to

Secretary Mattis. Add. 25. The court also believed that a deposition was necessary

based on plaintiffs’ assertions that (as Under Secretary of Defense) Secretary Wilkie

“collect[ed] additional support for the Panel’s findings” on his own and was one of

three Panel members charged with “drafting the [Department’s] Report.” Id.

      Third, as to General Selva (who heard reports from the Panel), the district

court found that he had “first-hand knowledge” about the reasons the Panel engaged

in further deliberations following December 2017 and other issues preceding the

Mattis policy. Add. 24.

      And fourth, as to Admiral Moran (who was a Panel member), the district court

ruled that plaintiffs could depose him regarding his views on “the data underlying the

                                          12
       Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 18 of 43



Mattis Policy,” without any explanation for why another deponent could not address

that question. Add. 28.

       C. On September 10, 2020, the government requested that the district court

stay its September 2 order and stay all discovery pending these mandamus

proceedings. See Doc. 601. The court has not ruled on that stay motion. Plaintiffs

may notice the depositions at any time, and although they have stated that they do not

intend to notice the depositions in the immediate future, they have not agreed to stay

the depositions pending this Court’s review and thus may demand the depositions

during the Court’s review of this petition.

       On September 14, the district court corrected several ancillary factual or

citation errors in its prior order but otherwise reissued the order authorizing plaintiffs

to proceed with the depositions. Add. 14 (amending September 2 order); Add. 1

(reissuing September 2 order (Add. 16-28) as amended order (Add. 1-13)).

                                     ARGUMENT

III.   THIS COURT SHOULD EXERCISE ITS MANDAMUS AUTHORITY TO
       QUASH THE DEPOSITIONS OF CABINET SECRETARIES AND OTHER
       HIGH-RANKING MILITARY OFFICIALS

       Mandamus relief is appropriate where a petitioner has “no other adequate

means to attain the relief desired,” where “the right to the writ is clear and

indisputable,” and where “‘the writ is appropriate under the circumstances.’” Karnoski

v. Trump, 926 F.3d 1180, 1203 (9th Cir. 2019) (per curiam) (quoting Cheney v. U.S. Dist.

Court for the Dist. of Columbia, 542 U.S. 367, 381 (2004)). This Court considers

                                              13
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 19 of 43



“(1) whether the petitioner has no other means, such as a direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in any way not

correctable on appeal; (3) whether the district court’s order is clearly erroneous as a

matter of law; (4) whether the district court’s order is an oft repeated error or

manifests a persistent disregard of the federal rules; and (5) whether the district

court’s order raises new and important problems or issues of first impression.” Id.

These factors “serve as guidelines,” and “[n]ot every factor need be present at once”

or even “point in the same direction.” Hernandez v. Tanninen, 604 F.3d 1095, 1099 (9th

Cir. 2010) (quotations omitted).

      This Court recognized that these factors warranted mandamus relief in its 2019

decision, and it has subsequently stayed discovery orders pending consideration of the

government’s second mandamus petition. See Order, In re Trump, No. 20-70365 (Feb.

12, 2020). The district court’s September 2 and 14 deposition orders reflect the same

consistent failures to heed this Court’s guidance. And they further disregard the

fundamental concerns that arise when a court orders the deposition of high-ranking

federal officials at the behest of private litigants—a step the Supreme Court and

multiple courts of appeals have repeatedly determined involves an extraordinary

intrusion into executive decisionmaking that warrants correction.

      A. It is well-settled that, “absent ‘extraordinary circumstances,’ high-level

agency officials should not ‘be called to testify regarding their reasons for taking

official action.’” NEC Corp. v. United States, 151 F.3d 1361, 1375-1376 (Fed. Cir. 1998)

                                            14
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 20 of 43



(quoting Simplex Time Recorder Co. v. Secretary of Labor, 766 F.2d 575, 586 (D.C. Cir.

1985)); accord In re McCarthy, 636 F. App’x 142, 143 (4th Cir. 2015) (“It is well

established that high-ranking government officials may not be deposed or called to

testify about their reasons for taking official actions absent ‘extraordinary

circumstances.’” (quoting Franklin Sav. Ass’n v. Ryan, 922 F.2d 209, 211 (4th Cir.

1991))). “When such circumstances are not present, mandamus is appropriate to

prevent a district court from compelling an official’s appearance.” In re McCarthy, 636

F. App’x at 143 (EPA Administrator) (citing U.S. Bd. of Parole v. Merhige, 487 F.2d 25,

29 (4th Cir. 1973) (Parole Board members); In re United States (Jackson), 624 F.3d 1368,

1372-73 (11th Cir. 2010) (EPA Administrator); In re Cheney, 544 F.3d 311, 314 (D.C.

Cir. 2008) (Vice President’s Chief of Staff)); see, e.g., In re Commodity Futures Trading

Comm’n, 941 F.3d 869, 875 (7th Cir. 2019) (CFTC Chairman, commissioners, and

staff); In re United States (Bernanke), 542 F. App’x 944 (Fed. Cir. 2013) (Chairman of the

Federal Reserve Board); In re United States (Holder), 197 F.3d 310, 314 (8th Cir. 1999)

(Attorney General and Deputy Attorney General); In re FDIC, 58 F.3d 1055, 1060

(5th Cir. 1995) (three FDIC Board members); Franklin Sav. Ass’n, 922 F.2d at 211

(Director of Office of Thrift Supervision). This Court has recognized, in particular,

that “[h]eads of government agencies are not normally subject to deposition.” Kyle

Eng’g Co. v. Kleppe, 600 F.2d 226, 231 (9th Cir. 1979).

       Mandamus has issued even when the proposed deposition is subject to

significant limitations. For example, the Eleventh Circuit in In re United States (Kessler),

                                              15
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 21 of 43



985 F.2d 510, 512-13 (11th Cir. 1993) (per curiam), issued a writ of mandamus to

quash an order directing the Commissioner of the Food and Drug Administration “to

be available for thirty minutes” by telephone. That court has thus explained “that

compelling the testimony of the Commissioner of the Food and Drug Administration

would have [had] ‘serious repercussions for the relationship between two coequal

branches of government.’” In re United States (Jackson), 624 F.3d at 1372 (quoting In re

United States (Kessler), 985 F.2d at 513); cf. United States v. U.S. Dist. Court for the N.

Mariana Islands, 694 F.3d 1051, 1059 (9th Cir. 2012) (issuing mandamus to quash an

order requiring Assistant Attorney General to appear at a settlement conference).

       These well-established limitations on compelling testimony of high-ranking

federal officials reflect significant “separation of powers concerns” that are not limited

to the burdens placed on sitting officers. In re United States (Jackson), 624 F.3d at 1372;

cf. Lederman v. N.Y.C. Dep’t of Parks & Recreation, 731 F.3d 199, 203-04 (2d Cir. 2013)

(former deputy mayor). As the Supreme Court cautioned in United States v. Morgan,

the executive and judicial processes represent “collaborative instrumentalities of

justice and the appropriate independence of each should be respected by the other.”

313 U.S. 409, 422 (1941). The Supreme Court has thus stressed that “judicial inquiry

into ‘executive motivation’ represents ‘a substantial intrusion’ into the workings of

another branch of Government.” Department of Commerce v. New York, 139 S. Ct. 2551,

2573 (2019) (quoting Village of Arlington Heights v. Metropolitan Hous. Dev. Corp., 429

U.S. 252, 268 n.18 (1977)); see William Jefferson & Co. v. Board of Assessment & Appeals

                                               16
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 22 of 43



No. 3 for Orange Cty., 482 F. App’x 273, 274 (9th Cir. 2012) (agreeing that “[i]nquiry

into the deliberative processes of administrators is generally disfavored”). Under

Morgan, “where there are administrative findings that were made at the same time as

the decision . . . , there must be a strong showing of bad faith or improper behavior

before” an “inquiry into the mental processes of administrative decisionmakers” is

made. Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971).

       In Morgan itself, which concerned a challenge to an order of the Secretary of

Agriculture, the Supreme Court rejected the plaintiffs’ efforts to depose the Secretary

“at length regarding the process by which he reached the conclusions of his order,

including the manner and extent of his study of the record and his consultation with

subordinates.” 313 U.S. at 422. “Just as a judge cannot be subjected to such a

scrutiny, so the integrity of the administrative process must be equally respected,” and

“it was not the function of the court to probe the mental processes of the Secretary.”

Id. (quotation omitted). As the Supreme Court emphasized, “the short of the business

is that the Secretary should never have been subjected to this examination.” Id. And

the concerns animating this principle “hardly become[] inapplicable upon an official’s

departure from his office.” In re United States (Bernanke), 542 F. App’x at 948-49; see

Lederman, 731 F.3d at 203-04.

       These separation-of-powers concerns take on an additional dimension when

plaintiffs seek to depose high-ranking officials from the military. The Supreme Court

has further required “that the judiciary be as scrupulous not to interfere with

                                            17
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 23 of 43



legitimate Army matters as the Army must be scrupulous not to intervene in judicial

matters.” Munaf v. Geren, 553 U.S. 674, 700 (2008) (quoting Orloff v. Willoughby, 345

U.S. 83, 94 (1953)). Courts are fundamentally “‘ill-equipped’” to intrude upon the

decisionmaking of “the military authorities [that] have been charged by the Executive

and Legislative Branches with carrying out our Nation’s military policy.” Goldman v.

Weinberger, 475 U.S. 503, 507-08 (1986) (quoting Chappell v. Wallace, 462 U.S. 296, 305

(1983)). Consistent with those principles, this Court’s previous decision in this case

stressed that the policy here “must be evaluated on the record supporting that

decision and with the appropriate deference due to a proffered military decision.”

Karnoski, 926 F.3d at 1207.

       B. The district court’s order is irreconcilable with these precedents and with

any recognized conception of proper discovery, especially in a military case. The

court has ordered the depositions of former and current Cabinet Secretaries, the

former second-highest-ranking uniformed officer in the Nation, and the former

second-highest-ranking uniformed officer in the Navy. Any one of those depositions

would have been unusual, as “a district court should rarely, if ever, compel the

attendance of a high-ranking official in a judicial proceeding.” In re United States

(Jackson), 624 F.3d at 1376. It was incumbent on plaintiffs to demonstrate the

“extraordinary circumstances” that would warrant each of these intrusions, much less

all of them at once. They have signally failed to do so, and the district court has

authorized what can at best be described as a fishing expedition.

                                            18
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 24 of 43



      The purported justification for the current deposition orders—and the vast

discovery previously ordered—is that plaintiffs need information to litigate whether

the Mattis policy was the result of independent military judgment rather than

discriminatory intent. But as this Court observed, based on the then-existing record,

“the [Mattis] Policy appears to have been the product of independent military

judgment.” Karnoski, 926 F.3d at 1201. After obtaining a trove of discovery to

dispute that premise, plaintiffs have offered no basis to revisit this Court’s conclusion,

much less to permit these depositions.

      Plaintiffs have in fact received every deliberative document sent from, received

by, generated by, presented to, or considered by the Panel that produced the

recommendations. They have received the Department’s 44-page Report, and there is

no dispute that the Report represents “the same recommendations” that the Panel

reached. Add. 113. And those documents represent only a small fraction of the

discovery plaintiffs have obtained. The government has made approximately 100

document productions from over 150 custodians across all levels of the military

during a five-year period. Plaintiffs have obtained more than 60,000 documents

totaling over 400,000 pages.1




      1
        The government in prior filings reported that plaintiffs had received over
500,000 pages of documents. See 20-70365 Gov’t Suppl. Br. 2. That number,
however, includes slip sheets that were used in place of redacted pages, and the more
conservative figure is over 400,000 pages. See Add. 92.

                                           19
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 25 of 43



      Plaintiffs have also taken three depositions and have had access to the

transcripts of five depositions taken in related litigation. And the government

informed plaintiffs two years ago that if a deposition proved necessary, plaintiffs

could depose former Deputy Assistant Secretary Anthony Kurta, who chaired

numerous Panel meetings and participated in preparing the Department’s Report.

Indeed, government counsel explicitly offered such a deposition during the previous

oral argument before this Court as an example of discovery that plaintiffs should

pursue before demanding further sensitive discovery. Video of Oral Arg. 52:50-53:37,

In re Trump, No. 18-72159 (9th Cir. Oct. 10, 2018), https://go.usa.gov/xGNeB. They

have not done so.

      C. The discovery plaintiffs have already obtained plainly demonstrates that the

Mattis policy was based on the military’s professional judgment. There is no reason

why plaintiffs cannot now litigate the constitutional merits of that policy. Plaintiffs’

argument for further discovery reduces to wholly unsupported speculation—without

a trace in the evidentiary record—that this exercise of military judgment might have

been manipulated through secret influences or might represent “an alternative reality”

(as they put it). Doc. 586, at 19. The district court committed clear and indisputable

error in accepting that speculation as a basis for each of the four proposed deponents.

      1. The district court justified the deposition of Secretary Mattis on the theory

that the Secretary might have harbored personal “animus” and that “the central issue”



                                            20
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 26 of 43



in dispute is whether the Mattis policy reflected “orders of his Commander-in-Chief

or the military’s exercise of independent judgment.” Add. 11 (quotation omitted).

      This accusation of “animus” against a 44-year veteran of the Marine Corps and

the former Secretary of Defense is based on emails indicating his interest in hearing

out the views of individuals the district court deemed to be “anti-transgender rights

advocates,” including a psychiatry professor and a law professor. Add. 11; see Add.

213, 240. That the district court regarded this as evidence of “bad faith” indicates

how far this case has departed from any recognized analytical framework. An interest

in hearing multiple views demonstrates good faith—of not having prejudged a matter.

Indeed, even if Secretary Mattis wished to hear from those who disagreed with

plaintiffs’ view because he was inclined to adopt with those perspectives, that would

not itself be impermissible. See Department of Commerce, 139 S. Ct. at 2574 (“It is hardly

improper for an agency head to come into office with policy preference and ideas,

discuss them with affected parties, sound out other agencies for support, and work

with [subordinates] to substantiate the legal basis for a preferred policy.”). Even more

fundamentally, the district court correctly recognized that “Secretary Mattis’s mental

processes are irrelevant to Plaintiffs’ claims.” Add. 11. This case is about the policy

adopted by the Department of Defense under Secretary Mattis and the justifications

for that policy. In no event is probing Secretary Mattis’s personal mental processes a

permissible or relevant avenue of discovery, let alone a basis for a deposition of a

former Cabinet Secretary.

                                            21
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 27 of 43



       The district court nonetheless authorized plaintiffs to “ask Secretary Mattis

about his role in drafting [his February 22, 2018 memorandum to the President] and

the [Department’s] Report, the extent to which he obtained input from the Panel,

whether he sought information from sources outside the Panel, and whether he was

instructed to obtain particular information that was absent from the Panel’s Final

Report.” Add. 11. The district court thus ordered precisely what Morgan proscribes.

The Supreme Court made clear that it is wholly improper to depose a Cabinet

Secretary on “the manner and extent of his study of the record and his consultation

with subordinates.” Morgan, 313 U.S. at 422.

       Apart from those basic errors, there is no factual predicate that could make it

appropriate to question Secretary Mattis on these matters. It is undisputed that the

Secretary of Defense adopted the Panel’s recommendations. The district court

nevertheless believed it appropriate to allow plaintiffs to question Secretary Mattis to

determine whether the Panel’s 13 meetings and recommendations were in effect a

façade to disguise an outcome ordained by the President through unidentified means.

See Add. 11 (referencing “orders” by the President). The court did not explain how

this could possibly be the case, and it makes particularly little sense given that, as this

Court has explained at length, Secretary Mattis ultimately proposed that “a change to

[the President’s] policy is warranted.” Karnoski, 926 F.3d at 1202 (quotation omitted);

see id. at 1188-92. Secretary Mattis’s memorandum informed the President that these

changes were based on “the Panel’s professional military judgment and [his] own

                                             22
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 28 of 43



professional judgment.” Add. 212. Plaintiffs have offered nothing that casts doubt

on the Secretary’s statement2.

      2. The district court’s order is at least equally indefensible with respect to the

deposition of Secretary Wilkie, a sitting member of the President’s Cabinet and head

of the federal government’s second-largest department. In his prior role in the

Defense Department, then-Under Secretary Wilkie chaired the final six meetings of

the Panel and was a non-voting Panel member. He informed Secretary Mattis and his

superiors of the Panel’s recommendations, and he and two other officials (former and

current Deputy Assistant Secretaries Kurta and Hebert) were charged with

coordinating the preparation of the Department’s Report. The purported

“extraordinary circumstances” justifying his deposition consist of plaintiffs’

unsupported allegations that “political appointees like [Under Secretary] Wilkie” were

“the driving force” behind the proposed policy and that he secretly “collect[ed]

evidence supporting the policy on his own, without Panel involvement.” Add. 10.

      This theory, too, posits that the Panel was a sham to which Secretary Wilkie as

well as Secretary Mattis were somehow parties. That is an extraordinary allegation

against two Cabinet Secretaries, made particularly extraordinary by the fact that

plaintiffs have every document received or generated by the Panel and offer not a

shred of evidence to support their assertions.

      The district court was quite wrong, moreover, to suggest that “military

judgment” does not include the judgment of the Secretary of Defense or an Under

                                           23
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 29 of 43



Secretary charged with personnel policy. High-level Senate-confirmed civilian

officials at the Pentagon are rightly involved in formulating military policy and their

participation does not cast doubt on the fact that the policy here is the product of

military judgment. See Gilligan v. Morgan, 413 U.S. 1, 10 (1973) (holding that

“professional military judgments” are “subject always to civilian control of the

Legislative and Executive Branches” (emphasis in original)). That same error infected

the court’s ruling that a deposition would be proper because of indications that

Secretary Wilkie was “collect[ing] evidence . . . without Panel involvement” when he

assisted in drafting the Department’s Report. Add. 10. The court was citing to

instances where Secretary Wilkie received, for exaple, a public news article on the

relevant issues. See Add. 243 (relaying article from the Military Times). That

contention does not remotely establish the “extraordinary circumstances” required to

justify the deposition of a sitting Cabinet Secretary.

       The district court was equally mistaken in justifying the deposition on the

theory that Secretary Wilkie could provide testimony regarding a “critical time period”

between December 15, 2017 and January 11, 2018. Add. 10. This was not a “critical

time period” in any relevant sense, and it is unclear what Secretary Wilkie’s testimony

would add to the material plaintiffs have already received, which includes all

deliberative and non-deliberative documents received, sent, or created by the Panel in

this period. The Panel reported its initial recommendations in December 2017 to

Deputy Secretary Shanahan and General Selva, who advised that the Panel should

                                            24
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 30 of 43



engage in further study and collect more objective evidence. See 20-70365 SA.395

(The court repeatedly and inaccurately refers to this as an “initial rejection” of the

Panel’s recommendations. Add. 4, 9, 10.) After four more meetings, the Panel

produced a set of recommendations that concededly “were identical to the [prior]

recommendations.” Add. 4. Under Secretary Wilkie then communicated those

recommendations to Secretary Mattis in January 2018 through Deputy Secretary

Shanahan and General Selva. Id. Insofar as this sequence of administrative

decisionmaking indicates anything of relevance at all, it underscores that the

independent Panel was in fact independent, even after December 2017.

       Even assuming that there were any basis for pursuing further inquiries into this

supposed “critical” period or anything else, moreover, plaintiffs have not

demonstrated that “the relevant information could not be obtained elsewhere.”

Lederman, 731 F.3d at 203; see In re United States (Jackson), 624 F.3d at 1369 (requiring

district court to substitute lower-ranking official). Plaintiffs have around 14,000

documents from the period spanning the Panel’s December 2017 briefing to Secretary

Mattis’s February 2018 adoption of the policy alone. Add. 93. And the district court

completely failed to address the serious ramifications of deposing a sitting Cabinet

Secretary, as “the cumulative effect” of such depositions would be that “his time

would be monopolized by preparing and testifying in such cases.” In re United States

(Kessler), 985 F.2d at 512; see U.S. Dist. Court for the N. Mariana Islands, 694 F.3d at 1059

(finding it would be “highly impractical, if not physically impossible,” for Assistant

                                             25
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 31 of 43



Attorney General to appear in all settlement conferences). As noted, the government

two years ago indicated that it was willing to make former Deputy Assistant Secretary

Kurta available for a deposition. Kurta also chaired Panel meetings and participated

in the Panel’s deliberations in the so-called “critical time period,” in addition to

assisting in the drafting of the Report. Add. 10.

       3. The district court’s grounds for permitting the deposition of General Selva,

the former Vice Chairman of the Joint Chiefs of Staff, are likewise insubstantial.

General Selva was the Nation’s second-highest-ranking uniformed officer and a

member of the Joint Chiefs of Staff, and Secretary Mattis charged him with receiving

periodic reports from the Panel. See 10 U.S.C. § 154.

       The district court believed that General Selva’s deposition was justified because

he might have provided undisclosed “guidance and boundaries” to the Panel. Add. 9.

Thus, in the court’s view, General Selva too had a covert role in superseding Secretary

Mattis’s own instructions to take “a comprehensive, holistic, and objective approach.”

Add. 242. As noted, plaintiffs have in their possession every communication sent to

the Panel, including privileged deliberative materials, and they have provided no

ground for speculating that there may have been undisclosed guidance.

       The factual basis for any deposition of General Selva is even more tenuous

because plaintiffs’ theories would have one believe that he both undermined the

objective inquiry of the Panel and promoted it, all at the same time. The district court

declared that a deposition was also appropriate on the basis of General Selva’s advice

                                            26
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 32 of 43



in December 2017 that the Panel should collect additional, objective data. See 20-

70365 SA.395. A suggestion that an administrative process can be made more robust

provides no basis for a deposition of a high-ranking official. And a deposition on that

basis is impossible to square with the district court’s acceptance of the unfounded

assertion that General Selva was secretly steering the Panel toward “the President’s

order[s] and directives.” Add. 9. None of plaintiffs’ contradictory inferences

withstands scrutiny, and again, it is undisputed that the Panel in fact issued the same

recommendations after further deliberation following the December 2017 briefing.

      The district court was equally incorrect to direct that plaintiffs could depose

General Selva regarding delays in implementing the prior Carter policy in June 2017, a

matter wholly irrelevant to plaintiffs’ challenge to the Mattis policy. Add. 9. And in

any case, former Deputy Assistant Secretary Kurta has been available to discuss that

topic for over two years without any apparent interest by plaintiffs.

      4. Finally, the district court’s authorization of the deposition of Admiral

Moran—formerly the second-highest-ranking uniformed officer in the Navy—is

inexplicable. Admiral Moran was a Panel member and his participation, like that of all

the other members, is documented in the discovery plaintiffs have received. Plaintiffs

have offered no reason why his testimony in particular is required with regard to any

issue. Instead, the district court simply declared that Admiral Moran had his own

“concerns” and “questions” during the Panel process after he “listen[ed] to the

presentation of the data and testimony from a variety of sources” and “took part in

                                           27
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 33 of 43



the Panel’s deliberations.” Add. 12 (quotation omitted). It may be assumed that

every Panel member had questions and concerns. But that has no bearing on whether

the Panel’s recommendations were an exercise of military judgment. And Admiral

Moran’s potential testimony as to quite irrelevant pre-Carter policy events could not

be a serious basis for discovery, let alone the deposition of a high-ranking military

official when other officials (as again, former Deputy Assistant Secretary Kurta) have

long been available on that topic. See id. at 13 (incorrectly stating that Kurta was not

involved prior to the Carter policy); see also Doc. 602-3.

                                          * * *

       In sum, the district court’s September 2 and 14 orders authorizing the four

depositions rest on clear and significant legal errors that warrant this Court’s review.

We therefore ask that the Court consider this petition together with the pending

filings in No. 20-70365, which is scheduled for argument on October 14. We also ask

that the Court stay the orders pending its review of the petition. See In re Department of

Commerce, 139 S. Ct. 16, 16-17 (2018) (staying deposition of Secretary of Commerce

pending mandamus petition). Subsequent to our motion for a stay in district court,

plaintiffs have informally indicated that they do not plan to notice depositions in the

immediate future, and we therefore do not seek emergency relief. A stay is essential,

however, to preserve the status quo and to avoid the potential need for emergency

litigation during this Court’s review.



                                            28
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 34 of 43



IV.   THIS COURT SHOULD DIRECT THE DISTRICT COURT TO TERMINATE
      DISCOVERY AND PROCEED TO THE MERITS, AND, AT A MINIMUM,
      STAY ALL FURTHER DISCOVERY PENDING THIS COURT’S GUIDANCE

      Although the district court’s September 2 and 14 orders directly concern the

four depositions that are the subject of this petition, those orders reflect continued

disregard for this Court’s 2019 decision, settled precedent on what discovery is

proper, and escalating intrusions into military decisionmaking based on increasingly

tenuous theories and erroneous rulings. We thus respectfully ask that the Court

instruct the district court to terminate further discovery and proceed with assessing

the merits of the case, and ask, at a minimum, that the Court stay all discovery in this

case until the district court can have the benefit of this Court’s guidance after review

of the pending mandamus petition, the supplemental filings in those pending

mandamus proceedings, and the instant petition.

      In its 2019 decision, this Court instructed the district court to give “thorough

consideration” to the “reasonableness” of the Mattis policy, which “must be evaluated

on the record supporting that decision and with the appropriate deference due to a

proffered military decision.” Karnoski, 926 F.3d at 1207. The Court determined,

based “[o]n the current record,” that the Mattis policy “appears to have been the

product of independent military judgment.” Id. at 1202. The Court further noted that

if discovery were to proceed at all, it should be tailored to what “was sufficient to

allow for judicial review.” Id. at 1206 n.22 (citing Trump v. Hawaii, 138 S. Ct. 2392,

2409 (2018)).

                                           29
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 35 of 43



      After this Court’s decision, the district court instead sanctioned further

discovery for plaintiffs to revisit whether the Mattis policy was “animated by

independent military judgment” or was “instead the product of impermissible

discriminatory intent.” Doc. 394, at 2. But the government has released all

deliberative documents to, from, or by the Panel (and more than 60,000 documents in

all), and plaintiffs have located nothing that refutes this Court’s prior conclusions. As

exemplified by the deposition orders, what remains are increasingly speculative

theories that the Panel’s administrative process was a sham, and increasingly intrusive

discovery demands based on those theories.

      Even after over two years of discovery, plaintiffs are unwilling to represent to

this Court “how much, or which, evidence is ‘needed to resolve this litigation.” 20-

70365 Pls.’ Suppl. Resp. 3. And though they state that any and all additional discovery

is “indispensable” to “the searching judicial inquiry heightened scrutiny requires,” id.,

those statements are impossible to square with this Court’s instruction that, even

under the relevant standard of review, the district court as factfinder has no proper

role in “substitut[ing] its ‘own evaluation of evidence for a reasonable evaluation’ by

the military.” Karnoski, 926 F.3d at 1202 (quoting Rostker v. Goldberg, 453 U.S. 57, 68

(1981)).

      Without attempting to evaluate the reasonableness of the Mattis policy in light

of the unredacted Administrative Record and the voluminous materials already

produced, the district court has accepted plaintiffs’ demands in authorizing ever-

                                            30
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 36 of 43



expanding discovery, even aside from the current deposition orders. On July 23, the

court declared that it would set no “discovery cutoff deadline” at all, preferring

instead to proceed with indefinite discovery in this matter. Add. 79. On August 24,

the court opined that plaintiffs “don’t have to justify why they should get” further

discovery into privileged deliberative documents “at this point.” Add. 39:25-40:1.

Indeed, the court has refused to even inquire into what further information plaintiffs

“believe they need . . . to advance their case.” Doc. 560, at 5.

      Those statements reflect the district court’s consistent disregard for the proper

bounds of discovery in this case. The pending mandamus proceedings address orders

of the district court that once again required en masse disclosure of tens of thousands

of deliberative documents. Although this Court has stayed those orders, the district

court—as detailed in our supplemental filings—has continued to authorize yet more

discovery, issuing no fewer than a dozen intrusive and erroneous discovery orders

since our pending petition. See 20-70365 Gov’t Suppl. Br. 2-7; 20-70365 Gov’t Suppl.

Resp. 4-5. Any number of the district court’s orders might have justified a searching

judicial inquiry into whether the court exceeded its bounds, but together they

demonstrate a persistent failure to address what more plaintiffs need for their claims.

The court has instead remained singularly focused on potentially disclosing an

“enormous number of relevant documents that remain contested”—that is, protected

under recognized privileges—“in this matter.” Add. 78.



                                           31
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 37 of 43



       Significantly, and as this Court knows, on July 15, the district court declared

that it would set aside the deliberative process privilege as to effectively all remaining

documents not subject to this Court’s order. Add. 80. The court announced that it

would do so by defining two narrow timeframes during which, in its view, the

Department formulated the Carter policy (July 2015 to June 2016) and Mattis policy

(September 2017 to January 2018). Add. 86-88. The court held that all policy

deliberations outside of these timeframes were not pre-decisional for purposes of the

privilege, because they did not pertain to the two “specific policies at issue in this

litigation.” Add. 84. The manifest error of that analysis is reflected in the court’s

conclusion that Secretary’s Mattis’s handwritten notes on a 2017 “Recommended

Transgender Way Ahead” memorandum, for instance, would not be privileged based

on those artificial timeframes. Doc. 547, at 7.

       The district court at present is engaging in in camera review of those remaining

deliberative documents based on that erroneous understanding of the privilege,

regardless of the documents’ relationship to plaintiffs’ claims. Most recently, the

court has demanded review of hundreds of deliberative documents that are before

this Court and subject to the Court’s stay, including documents that post-dated the

Panel’s recommendations (January 11, 2018) but pre-dated Secretary Mattis’s proposal

of that policy to the President (February 22, 2018)—such as the Secretary’s personal

notes and drafts of the Department’s Report. Add. 64. And for numerous

deliberative documents subject to the Court’s stay order, the district court has

                                            32
      Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 38 of 43



announced its intention to “give [plaintiffs] the documents” in advance of the Court’s

oral argument on October 14, Add. 47:5-6, based on plaintiffs’ view that they “need”

the documents “for the Ninth Circuit argument,” Add. 42:5; see Add. 46:24-25

(alleging that longer timeframe “means we won’t have those in time for the—for the

argument at the Ninth Circuit”).

       The latest orders thus exemplify the problems that have characterized this

litigation for over two years, and manifest the district court’s “oft repeated error[s].”

Karnoski, 926 F.3d at 1203. As these orders illustrate, there is no end in sight for the

discovery process that has strayed so far from this Court’s guidance. And plaintiffs

have indicated their intention, for example, to depose current or former White House

officials, demand White House documents, and notice depositions of numerous other

military officials. Add. 98; see Add. 104-05 (noting numerous instances where

plaintiffs have noticed depositions of military officials and then cancelled them); see

also Karnoski, 926 F.3d at 1204-06 (granting mandamus relief as to presidential

communications privilege).

       The government has been ready to defend the merits of the Mattis policy based

on the Department’s rationales stated in its Report and the Administrative Record

supporting those rationales, ever since the President permitted its adoption over two

years ago. See Add. 135 (May 2020 joint status report indicating that the government

was prepared to proceed to summary judgment); Doc. 225, at 6 (March 2018 motion

indicating that the government was ready to defend Mattis policy based on

                                            33
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 39 of 43



Administrative Record). This Court should thus direct the district court to resolve

those merits, rather than accept plaintiffs’ baseless theories as reasons for continued

intrusive discovery orders. It is time to require plaintiffs to demonstrate that they

have any viable theory at all on which they could prevail, rather than engage in their

ongoing endless and intrusive fishing expedition.




                                           34
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 40 of 43



                                   CONCLUSION

      For the foregoing reasons, this Court should grant the petition for a writ of

mandamus and reverse the district court’s September 2 and 14 orders that deny the

government’s motions to quash the four depositions, and should stay those

depositions pending this petition. The Court should also instruct that the district

court terminate discovery and proceed to the merits, and should, at a minimum, stay

all discovery pending review of this petition and the government’s pending petition

and supplemental filings in No. 20-70365, so that further discovery, if any, can

conform to the Court’s guidance.

                                           Respectfully submitted,

                                           SCOTT G. STEWART
                                            Deputy Assistant Attorney General 2
                                           MARK R. FREEMAN
                                           MARK B. STERN
                                           MARLEIGH D. DOVER
                                           s/ Dennis Fan
                                           BRAD HINSHELWOOD
                                           DENNIS FAN
                                           ASHLEY A. CHEUNG
                                            Attorneys, Appellate Staff
                                            Civil Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Ave., NW
                                            Washington, DC 20530
                                            202-514-2494
                                            dennis.fan@usdoj.gov
 SEPTEMBER 2020


      2
          The Acting Assistant Attorney General is recused from this matter.

                                           35
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 41 of 43



                   STATEMENT OF RELATED CASES

      The federal government is aware of the pending mandamus proceedings, In re

Trump, No. 20-70365 (9th Cir.), and the prior mandamus proceedings, In re Trump,

No. 18-35347 (9th Cir), that arose from the same district court action as this

mandamus petition and implicate related discovery issues. The government

respectfully requests that the Court consider this petition along with the petition in

No. 20-70365, in which this Court has scheduled argument for October 14, 2020.
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 42 of 43



                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this petition complies with the limit of Ninth Circuit Rule

21-2(c) and 32-3(2) because it totals 8,400 words, excluding the parts exempted by

Federal Rule of Appellate Procedure 32(f). I further certify that this petition complies

with the typeface and type-style requirements of Federal Rules of Appellate Procedure

27(d)(1)(E), 32(a)(5), and 32(a)(6) because it has been prepared using Microsoft Word

2016 in a proportionally spaced typeface, 14-point Garamond font.

                                          s/ Dennis Fan
                                          DENNIS FAN
     Case 1:17-cv-02459-GLR Document 314-1 Filed 09/18/20 Page 43 of 43



                             CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, I electronically filed the foregoing

petition with the Clerk of the Court by using the appellate CM/ECF system. Service

has been accomplished via e-mail to the following counsel:

      Counsel for Real-Parties-in-Interest–Plaintiffs:

      Vanessa Barsanti (vbarsanti@redgravellp.com)
      Jordan M. Heinz (jheinz@kirkland.com)
      James F. Hurst (james.hurst@kirkland.com)
      Sam Ikard (sam.ikard@kirkland.com
      Daniel I. Siegfried (daniel.siegfried@kirkland.com)
      Stephen R. Patton (stephen.patton@kirkland.com)
      Tara Borelli (tborelli@lambdalegal.org)
      Peter C. Renn (prenn@lambdalegal.org)
      Sasha J. Buchert (sbuchert@lambdalegal.org)
      Carl Charles (ccharles@lambdalegal.org)
      Kara N. Ingelhart (kingelhart@lambdalegal.org)
      Camilla B. Taylor (ctaylor@lambdalegal.org)
      Paul D. Castillo (Pcastillo@lambdalegal.org)
      Lambda Legal Defense & Education Fund, Inc.
      Rachel J. Horvitz (rachel@newmanlaw.com)
      Derek Alan Newman (derek@newmanlaw.com)
      Jason Sykes (jason@newmanlaw.com)
      Peter E. Perkowski (peter@perkowskilegal.com)

      Counsel for Real-Party-in-Interest–Intervenor-Plaintiff:

      Colleen M. Melody (colleen.melody@atg.wa.gov)
      Chalia I. Stallings-Ala’ilima (chalias@atg.wa.gov)

The district court has been provided with a copy of this petition pursuant Federal

Rule of Appellate Procedure 21(a).

                                                         s/ Dennis Fan
                                                         DENNIS FAN
